Citation Nr: 0603806	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to May 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
decision of the Oakland Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and tinnitus, rated 10 percent and 
noncompensable, respectively; and denied service connection 
for an anxiety disorder.  In his notice of disagreement with 
the July 2003 decision, the veteran limited his appeal to the 
issue of entitlement to a higher initial rating for bilateral 
hearing loss.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's bilateral hearing loss consists of a June 
2003 VA examination report, and a September 2003 medical 
report from a private physician.  In subsequent statements 
from the veteran (see November 2003 and December 2004 
letters) and his representative (see VA Form 646 dated in 
November 2004), it is alleged that the veteran's bilateral 
hearing loss has increased in severity since the June 2003 VA 
examination.  (This is also suggested by the September 2003 
report of private examination of the veteran).  Hence, the 
present record does not include competent evidence as to the 
current status of the veteran's bilateral hearing loss, and 
another VA examination is indicated.  (However, as noted 
below, there may be a more contemporaneous official 
audiological evaluation that is outstanding.)  

The veteran has also informed (see August 2004 VA Form 9) 
that he appeared for a VA audiological examination at a VA 
medical center (VAMC) in San Francisco, California.  He 
expressly asked that VA "obtain a report of their 
examination and reconsider my evaluation . . . .").  Where 
it is asserted that pertinent medical records exist and are 
in the possession of VA, such records are constructively of 
record.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 
3.159(c)(2) mandate that VA will end its efforts to obtain 
records from a federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  

Finally, the disability at issue is such as to suggest 
ongoing treatment (the evidence reflects that veteran has 
been fitted with hearing aids).  Reports of private treatment 
and/or additional VA medical records may contain pertinent 
information.  In this regard it is noteworthy, again, that 
this is an appeal from the initial rating assigned with a 
grant of service connection, and that "staged ratings" are 
for consideration.

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all health care providers who 
treated or examined him for hearing loss 
from June 2003 to the present, then 
obtain complete records of such treatment 
or examinations from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of and VA 
treatment/examination for hearing loss 
not already of record.  This should 
specifically include the report of the 
August 2004 VA audiological evaluation 
mentioned by the veteran in his August 
2004 substantive appeal.  

2.  If the August 2004 VA audiological 
evaluation is not available, or if it is 
inadequate for rating purposes, or if 
treatment records subsequent to that 
evaluation, obtained pursuant to the 
request above, suggest continuing decline 
in the veteran's hearing acuity, the RO 
should arrange for the veteran to be 
afforded a VA audiological evaluation, 
with audiometric studies, to determine 
the current severity of his bilateral 
hearing loss.  

3.  The RO should then review the matter 
on appeal.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


